Case 2:20-cv-17849-MCA-LDW Document 6 Filed 12/28/20 Page 1 of 1 PageID: 26




                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


STUART WEICHSEL individually
and on behalf of all others similarly
situated,

                          Plaintiff,
                   -v-                       Case No. 2:20-cv-17849-MCA-LDW

JPMORGAN CHASE BANK, N.A.,

                          Defendant.


           RULE 7.1 CORPORATE DISCLOSURE STATEMENT

      Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, counsel for

defendant JPMorgan Chase Bank, N.A. states that it is a wholly owned subsidiary

of JPMorgan Chase & Co. JPMorgan Chase & Co. is a publicly held corporation,

and no publicly held corporation owns 10% or more of its stock.

December 28, 2020                       Respectfully submitted,
New York, New York
                                        /s/ Alan Schoenfeld
                                        Alan Schoenfeld
                                        New Jersey Bar No. 285532018
                                        WILMER CUTLER PICKERING
                                           HALE AND DORR LLP
                                        7 World Trade Center
                                        250 Greenwich Street
                                        New York, New York 10007
                                        tel. (212) 937-7294
                                        fax (212) 230-8888
                                        alan.schoenfeld@wilmerhale.com
